PER CURIAM.
The appellant-husband seeks review of a final decree of divorce, in which the custody of the minor children of the parties was granted to the appellee-wife. The appellee has cross-assigned error in the failure to award her a divorce upon her counterclaim or, in the alternative, to award a divorce to both parties.
There is competent evidence to support the award of custody by the chancellor and no unreasonableness or abuse of discretion on his part has been demonstrated and, therefore, the error assigned by the appellant is found to be without merit. See: Dworkis v. Dworkis, Fla.App.1959, 111 So.2d 70, 72 A.L.R.2d 1189.
The appellee has failed to demonstrate any error in the awarding of the divorce to the husband and it would have been erroneous for the chancellor to have awarded a divorce to both parties. See: Friedman v. Friedman, Fla.1958, 100 So.2d 167.
Therefore, the final decree of divorce is affirmed in all respects.
Affirmed.